Foi LETT, J.:
Seo. 46. “ When any lands, waters or streams, appropriated by the canal commissioners to the use of the public, shall not be given or granted to the State, it shall be the duty of the appraisers to make a just and equitable estimate and appraisement of the damages and benefits resulting to the persons interested in the premises so appropriated, from the construction of the work, for the purpose of making which such premises shall have been taken.” (1 R. S., 225.)
Seo. 52. “The fee simple of all premises so appropriated, in relation to which such estimate and appraisement shall have been made and recorded, shall be vested in the people of this State.” (1 R. S., 226.)
*204It is conceded that an estimate and appraisement of the damages for taking the lands sought to be recovered in this action, were made and recorded in the year 1838. Statutes authorizing the benefits inuring to the lands remaining, and adjacent to the lands taken, to be estimated and the value of such benefits set off against the value of the lands taken, have been held constitutional. (Livingston v. The Mayor of New York, 8 Wend., 85; Betts v. The City of Williamsburg, 15 Barb., 255; Long Island B. R. Co. v. Bennett, 10 Hun, 91; Mills’ Em. Domain, § 151, and cases there cited.)
It has been held that sections 48 and 49 (1 R. S., 226), providing that the State acquires the fee simple of lands appropriated without making any compensation, in case the owner fails to file his claim within one year, are constitutional. (Birdsall v. Cary, 66 How. Pr., 358, and cases there cited.) If the sections last cited are constitutional it is difficult to see why sections 46 and 52 are unconstitutional. The lands taken for the Erie canal were appropriated under a like statute (sec. 3, chap. 262, Laws 1817), and so were the lands for all of the canals of this State. This court is bound by the cases cited, and only the court of last resort can overthrow the multitude of titles resting on the statutes cited and similar statutes.
For forty years the State was in possession of the land in question, claiming to own it in fee simple, and thereby it acquired title, (Birdsall v. Cary, supra.)
The judgment is affirmed, with costs.
Hardin, P. J., and Boardman, J., concurred.
Judgment affirmed, with costs.